                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

In re:                                           Chapter 7

STATE ROAD BRIGHTON, LLC,                        Case No. 19-31032-jda

                      Debtor.                    Honorable Joel D. Applebaum


    ORDER GRANTING APPLICATION OF GORDON FOOD SERVICE INC. FOR
     ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         THIS MATTER having come before the Court on the APPLICATION OF GORDON

FOOD SERVICE INC. FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE

PRIORITY CLAIM (the “Application”). For good cause shown, the application is hereby

GRANTED.

         IT IS HEREBY ORDERED that GFS is allowed an administrative claim against

Debtor’s estate for the value of the 20-Day Goods delivered to it in the amount of $10,642.35;

         IT IS FURTHER ORDERED that the local counsel requirement of E.D. Mich LR

83.20(f)(1) is hereby waived.




Signed on August 19, 2019




   19-31032-jda     Doc 30      Filed 08/19/19   Entered 08/19/19 16:19:46       Page 1 of 1
